Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: TI-74809.1
Filling Date: 3/23/2017
Priority Date: 11/03/2014
Inventor: Dellas
Reopening of Prosecution After Appeal Brief

In view of the Appeal Brief filed on 01/22/2021, PROSECUTION IS HEREBY REOPENED.  The options set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WILLIAM F KRAIG/Supervisory Patent Examiner, Art Unit 2896                 
                                                                                                                                                                                       
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 9-11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Chiu et al (US 2014/0183598 A1).

Regarding claim 1, Chiu discloses a method of fabricating a transistor device (Figures 2A-2F), comprising:
thermally oxidizing a surface of a Group IIIA-N layer 210 (Paras. 20, 22-24) on a substrate 202 (Para. 15) to form a first dielectric layer 216 (Paras. 22-24) comprising an oxide material 216 (Paras. 22-24);
depositing a second dielectric layer 220 (Para. 27) comprising a silicon nitride material (Para. 28) on the first dielectric layer 216; and
forming a metal gate electrode 222 on the second dielectric layer 220 and free of contacting the Group IIIA-N layer 210.

Regarding claim 3, Chiu further discloses the method of claim 1, wherein the depositing the second dielectric layer 220 comprises performing a low pressure chemical vapor deposition (LPCVD) of the silicon nitride material (Paras. 28, 29).

Regarding claim 5, Chiu further discloses the method of claim 1, wherein the oxide material 216 is selected from a group consisting of a gallium oxide (Para. 23), a silicon oxide, a silicon oxynitride, and combinations thereof.

Regarding claim 6, Chiu further discloses the method of claim 1, wherein the oxide material comprises at least one or more of a GaOx material 216, a SiOx material, or a SiOxNy material, where 0<=X<=1 (Para. 23),0<=Y<=1,0<=X+Y<=1.

Regarding claim 7, Chiu further discloses the method of claim 1, wherein the silicon nitride material 220 is selected from a group consisting of a silicon nitride (Para. 28), a silicon oxynitride, and combinations thereof.

Regarding claim 8, Chiu further discloses the method of claim 1, wherein the Group IIIA-N layer 210 includes a material selected from a group consisting of a gallium nitride, an aluminum gallium nitride (Para. 23), and a combinations thereof.

Regarding claim 9, Chiu discloses a method of fabricating a transistor device (Figures 2A-2F), comprising:

forming a Group IIIA-N layer 210 (Para. 20) above a substrate 202 (Para. 15);
forming a first dielectric layer 216 (Paras. 22-24) on the Group IIIA-N layer 210, the first dielectric layer 216 comprising an oxide material (Paras. 22-24);
forming a second dielectric layer 220 (Paras. 27, 28) on the first dielectric layer 216, the second dielectric layer 220 comprising a nitride material (Para. 28); and
forming a gate electrode 222 (Para. 32) formed on the second dielectric layer 220 and free of contacting the Group IIIA-N layer 210, wherein the first dielectric layer 216 and the second dielectric layer 220 form a multi-layer gate dielectric stack that physically and electrically separates the gate electrode 222 from the Group IIIA-N layer 210.

Regarding claim 10, Chiu further discloses the method of claim 9, wherein the forming the Group IIIA-N layer 210 includes epitaxially growing the Group IIIA-N layer (Para. 18) onto the substrate 202.

Regarding claim 11, Chiu further discloses the method of claim 9, wherein the forming the first dielectric layer 216 includes thermally oxidizing a surface of the Group IIIA-N layer 210 to have an oxide thickness greater than 5Å (Para. 25, 1nm = 10Å).

Regarding claim 13, Chiu further discloses the method of claim 9, wherein the forming the second dielectric layer 220 includes performing a low pressure chemical vapor deposition (LPCVD) of the nitride material (Para. 29).

Regarding claim 15, Chiu further discloses the method of claim 11, wherein the nitride material 220 is selected from a group consisting of a silicon nitride (Para. 28), a silicon oxynitride, and combinations thereof.

Regarding claim 16, Chiu further discloses the method of claim 11, wherein the Group IIIA-N layer 210 includes a material selected from a group consisting of a gallium nitride, an aluminum gallium nitride (Para. 23), and a combinations thereof.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 2014/0183598 A1) in view of Derluyn et al (US 2010/0012977 A1).

Regarding claim 2, Chiu does not explicitly disclose the method of claim 1, wherein the thermally oxidizing comprises performing a rapid thermal oxidation (RTO) or an in-situ oxidation.
However, Derluyn discloses the thermally oxidizing comprises performing a rapid thermal oxidation (RTO) 5 (Fig. 1, Paras. 131, 31, 94, 95) or an in-situ oxidation. Derluyn teaches the above modification is used to prevent diffusion and increase reliability (Para. 95). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Chiu process with Derluyn RTO process as suggested above to prevent diffusion and increase reliability (Para. 95).

Regarding claim 12, Chiu does not explicitly disclose the method of claim 9, wherein forming the first dielectric layer comprises performing a rapid thermal oxidation (RTO) or an in-situ oxidation.

However, Derluyn discloses forming the first dielectric layer comprises performing a rapid thermal oxidation (RTO) 5 (Fig. 1, Paras. 131, 31, 94, 95) or an in-situ oxidation. Derluyn teaches the above modification is used to prevent diffusion and increase reliability (Para. 95). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Chiu process with Derluyn RTO process as suggested above to prevent diffusion and increase reliability (Para. 95).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 2014/0183598 A1) in view of Wang et al (US 2012/0228723 A1).

Regarding claim 4, Chiu does not explicitly disclose the method of claim 1, further comprising: annealing, in a non-oxidizing ambient between 800 °C and 1100 °C, after the depositing of the second dielectric layer  and before the depositing of a metal gate material for the forming the metal gate electrode. 

However, Wang discloses annealing, in a non-oxidizing ambient between 800 °C and 1100 °C (Figures 1A-1E, Para. 52), after the depositing of the second dielectric layer 106 (Paras. 40, 52, 54, example 2, Jg is 0.6) and before the depositing of a metal gate material for the forming the metal gate electrode 114a (polysilicon which is semiconductor, Para. 48, metal gate is disclosed in Chiu reference). Wang teaches the above modification is used to reduce leakage current of the device (Para. 55). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Chiu SiN layer forming process with Wang SiN layer forming process as suggested above to reduce leakage current of the device (Para. 55).

Regarding claim 14, Chiu does not explicitly disclose the method of claim 9, further comprising:
annealing, in a non-oxidizing ambient between 800 °C and 1100 °C, after the depositing of the second dielectric layer and before the depositing of a metal gate material for the forming the gate electrode.
However, Wang discloses annealing, in a non-oxidizing ambient between 800 °C and 1100 °C (Figures 1A-1E, Para. 52), after the depositing of the second dielectric layer 106 (Paras. 40, 52, 54, example 2, Jg is 0.6) and before the depositing of a metal gate material for the forming the metal gate electrode 114a (polysilicon which is semiconductor, Para. 48, metal gate is disclosed in Chiu reference). Wang teaches the above modification is used to reduce leakage current of the device (Para. 55). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Chiu SiN layer forming process with Wang SiN layer forming process as suggested above to reduce leakage current of the device (Para. 55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896